ORDER
Tsoucalas, Judge:
Upon consideration of the remand comments of The Timken Company and the comments of Koyo Seiko Co., and defendant’s response to the comments, and other pertinent papers filed herein, it is hereby
Ordered that the case is remanded to Commerce for calculation of dumping margins for the unmatched U.S. bearings, i.e., bearings for which no home market constructed values or sales data were available in the manner contemplated by Commerce; and it is further
Ordered that the remand results shall be due within sixty (60) days of the date this order is entered. Comments or objections are due fifteen (15) days thereafter. Rebuttal comments are due within ten (10) days of the date comments are due.